           Case 1:20-cv-10464-JLC Document 14 Filed 03/16/21 Page 1 of 2
                                                                                                3/16/21


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JOSE QUEZADA, on behalf of himself and all                              :
others similarly situated,                                              :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   20-CV-10464 (JLC)
                                                                        :
UNIVERSAL SCREEN ARTS, INC.,                                            :
                                                                        :
                                    Defendant.                          :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

         The Court having been advised by counsel’s letter dated March 15, 2021 (Dkt.

No. 13) that all claims asserted herein have been settled, it is hereby ORDERED

that the above-entitled action be and is hereby dismissed and discontinued without

costs, but without prejudice to the right to reopen the action within 30 days of the

date of this Order if the settlement is not consummated.

         To be clear, any application to reopen must be filed within 30 days of the date

of this Order; any application to reopen filed thereafter may be denied solely on that

basis. Further, if the parties wish for the Court to retain jurisdiction for the

purposes of enforcing any settlement agreement, they must submit the settlement

agreement to the Court within the same 30-day period to be “so ordered” by the

Court.




                                                        1
       Case 1:20-cv-10464-JLC Document 14 Filed 03/16/21 Page 2 of 2




     All deadlines are adjourned sine die. The Clerk is directed to close this case.

     SO ORDERED.

Dated: March 16, 2021
       New York, New York




                                         2
